WATERMAN, Circuit Judge
(concurring) :
I concur in the affirmance of the order of the district court relative to the claims for severance pay. Though I also concur in the remand order for the purpose of having the claims for vacation pay recomputed consistent with a theory that, at least as to the narrow issue actually involved here, that of adjudicating upon employee claims in bankruptcy, vacation pay may be thought of as having been earned from day to day, as to this disposition I concur in the result only.